Citation Nr: 0431154	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  03-10 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUES

1.  Entitlement to a higher initial evaluation for rheumatoid 
arthritis, currently assigned a 20 percent disability 
evaluation.

2.  Entitlement to a higher initial evaluation for residuals 
of pulmonary tuberculosis, currently assigned a 
noncompensable evaluation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel
INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which granted service connection 
for rheumatoid arthritis and for residuals of pulmonary 
tuberculosis and assigned a 20 percent evaluation and a 
noncompensable evaluation, respectively, effective from April 
1, 2001.  The veteran, who had active service from May 1988 
to March 2001 and approximately three years of earlier active 
service, appealed that decision to BVA, and the case was 
referred to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

In this case, the Board notes that the veteran was afforded a 
VA general medical examination in June 2001 in connection 
with her claims for service connection.  Following the grant 
of service connection by the RO in a February 2002 rating 
decision, the veteran expressed her disagreement with the 
disability evaluations assigned her service-connected 
rheumatoid arthritis and residuals of pulmonary tuberculosis.  

The Board notes that under Diagnostic Code 5002, a 20 percent 
disability rating is assigned for rheumatoid arthritis as an 
active process with 1 or 2 exacerbations a year in a well-
established diagnosis.  A 40 percent evaluation requires 
symptom combinations productive of definite impairment of 
health objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times 
per year.  The condition may also be rated for chronic 
residuals.  For residuals such as limitation of motion or 
ankylosis, favorable or unfavorable, rheumatoid arthritis 
should be rated under the appropriate diagnostic codes for 
the specific joint or joints involved.  Where, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the codes, a rating of 10 percent is 
warranted for each major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5002. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  The 
ratings for the active process will not be combined with the 
residual ratings for limitation of motion or ankylosis; the 
higher evaluation is to be assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5002 (2003) (emphasis added).  Although the 
veteran was afforded a VA examination in connection with the 
initial claim for service connection, the Board finds that 
the examination does not address all of the rating criteria 
such that will enable the Board to evaluate the veteran's 
rheumatoid arthritis.  Accordingly, the claim for increase 
must be remanded to provide the veteran with an examination 
that contains sufficient detail to ascertain the existence 
and severity, under the rating schedule, of an "active 
process," and "chronic residuals" of rheumatoid arthritis, if 
any.

Further, as to the veteran's claim for a compensable 
evaluation for the residuals of pulmonary tuberculosis, the 
Board notes that the June 2001 VA examination again is 
inadequate to address the pertinent rating criteria.  See 
38 C.F.R. § 4.97, Diagnostic Code 6731 (2004).  For example, 
the VA examination did not include any pulmonary function 
tests.  Therefore, the Board is of the opinion that another 
VA examination is in order in this case for the purpose of 
ascertaining the severity and manifestations of the veteran's 
service-connected pulmonary tuberculosis residuals.

Further, it appears that there may be additional treatment 
records not associated with the claims file.  In this regard, 
the Board notes that the veteran indicated in her April 2003 
VA Form 9 that she had been receiving continuous care since 
her diagnosis in 1990 and that she visited her rheumatologist 
every six weeks.  However, the claims file only contains 
post-service treatment records dated from April 1999 to 
November 2001 and from September 2002 to March 2003.  Such 
records may prove to be relevant and probative.  Therefore, 
the RO should attempt to obtain and associate with the claims 
file any and all treatment records pertaining to the 
veteran's rheumatoid arthritis.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should request that the 
appellant provide the names and 
addresses of any and all health care 
providers who have provided treatment 
for her rheumatoid arthritis from 
March 2001 to the present.  After 
acquiring this information and 
obtaining any necessary 
authorization, the RO should obtain 
and associate these records with the 
claims file.  

2.  The veteran should be afforded 
VA examinations in the appropriate 
specialties to ascertain the 
severity and manifestations of both 
her rheumatoid arthritis and her 
residuals of pulmonary tuberculosis.  
Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with 
the claims file and to comment on 
the severity of the veteran's 
service-connected rheumatoid 
arthritis and residuals of pulmonary 
tuberculosis.  

With respect to the veteran's 
rheumatoid arthritis, the examiner 
should:

(a).  indicate whether the 
disability is an active process 
and/or whether there are chronic 
residuals;

(b).  identify all joints affected 
by rheumatoid arthritis;

(c).  comment as to whether the 
veteran's symptom combinations are 
productive of definite impairment of 
health objectively supported by 
examination findings or 
incapacitating episodes occurring 
three or more times a year;

(d).  indicate whether the veteran 
has weight loss or anemia due to her 
rheumatoid arthritis as well as 
whether she has exacerbations 
occurring four or more times a year 
or a lesser number over prolonged 
periods;

(e).  provide the ranges of motions 
of the affected joints, and the 
presence of objective evidence of 
pain, excess fatigability, 
incoordination, and weakness should 
be noted, as should any additional 
disability due to these factors.

In regards to the veteran's 
residuals of pulmonary tuberculosis, 
pulmonary function testing should be 
performed, with accurate recording 
of the forced expiratory volume in 
one second (FEV-1); the forced vital 
capacity (FVC) in percent predicted; 
the ratio of FEV-1 to FVC (FEV-
1/FVC); the diffusion capacity of 
the lung for carbon monoxide by the 
single breath method (DLCO (SB)) in 
percent predicted; and the maximum 
exercise capacity measured in 
milliliters per kilogram per minute 
of oxygen consumption.  The examiner 
should:

(a).  indicate whether the veteran 
has cor pulmonale, right ventricular 
atrophy, pulmonary hypertension, 
episodes of acute respiratory 
failure, or required outpatient 
oxygen therapy.

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history 
[,]" 38 C.F.R. § 4.1 (2003), copies 
of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and her representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until she is notified. 




	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




